



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Griffith,









2019 BCCA 37




Date: 20190201

Docket: CA44672

Between:

Regina

Respondent

And

Christopher Lennox
Edgar Griffith

Appellant




Before:



The Honourable Chief Justice Bauman

The Honourable Mr. Justice Fitch

The Honourable Mr. Justice Hunter




On appeal from:  An
order of the Supreme Court of British Columbia,
dated March 17, 2017 (
R. v. Griffith
, 2017 BCSC 1551,
New Westminster Docket X077993).




Counsel for the Appellant:



L.D. Myers, Q.C.

J.J. Allingham





Counsel for the Respondent:



M.J. Sheardown





Place and Date of Hearing:



Vancouver, British
  Columbia

September 18, 2018





Place and Date of Judgment:



Vancouver, British
  Columbia

February 1, 2019









Written Reasons by:





The Honourable Mr. Justice Fitch





Concurred in by:





The Honourable Chief Justice Bauman

The Honourable Mr. Justice Hunter








Summary:

The appellant was convicted
of criminal negligence causing death and failing to stop at the scene of an
accident after he struck and killed a bystander while fleeing a confrontation.
On appeal from conviction, he says that the judge erred in misapplying the
modified objective mens rea requirement of criminal negligence, rejecting the
defences of necessity and self-defence, improperly applying the R. v. W.(D.),
[1991] 1 S.C.R. 742 framework, and convicting him of failing to stop even
though it would have been unsafe to stop at or return to the scene. Held: Appeal
dismissed. The judge properly considered the surrounding circumstances in
determining that the fault requirement for criminal negligence was met. With
respect to the defences, the appellants arguments disputed the judges factual
findings without showing palpable and overriding error. With respect to the
W.(D.) issue, most of the evidence was not in dispute. On disputed issues,
W.(D.) was properly applied. Finally, on the charge of failing to stop,
assuming, as the appellant conceded on appeal, that his statutory obligations
continued after the danger passed, the judge was entitled on the facts he found
to rely on the presumption that the appellant failed to comply with those
obligations in order to evade liability.

Reasons for Judgment of the
Honourable Mr. Justice Fitch:

I. Introduction

[1]

In attempting to extricate himself from a confrontation that occurred in
a notoriously crime-ridden area of Surrey, British Columbia known as the
strip, the appellant drove his Ford F-150 truck at a high rate of speed
through vacant and dimly lit grass lots, over a sidewalk and down the wrong way
of a one-way street. In doing so, he struck and killed Robert Paterson, a
50-year-old pedestrian who played no role in the confrontation but was
attracted to the area by shouting and the sound of the appellant revving the
trucks engine.

[2]

Following a trial before a judge of the Supreme Court of British
Columbia, the appellant was convicted of criminal negligence causing death and
failing to stop at the scene of the accident contrary to ss. 220(b) and
252(1.3)(b) of the
Criminal Code
, R.S.C. 1985 c. C-46 [
Code
].

[3]

The appellant, who testified at trial, raised the defences of necessity
and self-defence. Both were rejected. He appeals on grounds that relate to the
application of those defences by the trial judge. In addition, he asserts that
the judge erred by failing to apply a modified objective test in considering
whether his driving conduct constituted a marked and substantial departure from
the standard of care which a reasonable person would have exercised in the same
circumstances. Had the test been properly applied, he submits that the judge
could not have convicted him of criminal negligence causing death. He further
submits that the trial judge erred in not properly applying the test set out in
R. v. W.(D.)
, [1991] 1 S.C.R. 742. Finally, the appellant argues that
the judge erred in convicting him of failing to stop at the scene of an
accident.

[4]

For the reasons that follow, I would dismiss the appeal.

II. Background

[5]

As the trial judge noted, the tragic events leading to the death of Mr. Paterson
were not in serious dispute.

[6]

The appellant testified that he spent the evening of August 16, 2013
drinking in bars in the company of a friend. They left around 11:30 p.m. or
midnight. The friend, who was driving the appellants truck, stopped along the
strip to purchase some drugs. The appellant waited in the passenger seat for
his friend to return. He was then approached by E.H., a sex-trade worker. The
two struck a deal and she got in the truck. The appellant moved into the
drivers seat and drove a short distance away to a location where an
agreed-upon sexual act was performed. E.H. then asked the appellant to drop her
off in a large parking lot adjacent to the Royal Canadian Legion located on the
northwest corner of 135A Street and 106 Avenue in Surrey.

[7]

The Legion parking lot has at least four access points  two on 135A
Street and two on 106 Avenue. The appellant turned into the parking lot using
one of the south entrances off 106 Avenue. He drove to the northeast corner of
the parking lot near one of the exits to 135A Street and parked. He chatted
with E.H. as he waited for his friend to return.

[8]

The appellant noticed  a bunch of people in the area, groups of
people, like, near the -- near the road of 135A Street, along the curb and a
little bit near the sidewalk there. He acknowledged that there was other --
you know, off in the distance there wouldve been people around.

[9]

E.H. pointed to two or three men gathered in front of the truck and
identified one of them as Danny. She told the appellant she owed them money.
The men yelled in their direction. The appellant noticed that E.H. did not want
to get out of the truck and appeared to be afraid. The appellant got out of the
truck and said to the men something like, Im just waiting for my buddy. I
dont want no problems here.

[10]

As a precaution, the appellant retrieved a baseball bat from the back of
the truck and put it on the dashboard. According to the appellant, one of the
men picked up a metal pipe. Another picked up a piece of wood. The appellant
concluded this was probably not a good place to be. He was uneasy. E.H. told
him the people were dangerous and that they needed to get out of there because
the people were going to kill them. The appellant testified that he felt
threatened and afraid for his life.

[11]

The appellant testified that three people started walking towards his
vehicle; then it seemed like there were more. When they were about 15 feet
away, the appellant started the truck. The people stopped advancing for a
second and then continued to approach the truck. The appellant testified that
he felt threatened and began revving his engine with a view to frightening them
away. He noticed that other people were blocking the north exit to 135A Street.
The appellant testified that he did not know what was behind him, there were
other cars in the parking lot, his windows were tinted and the vehicle, which
had a canopy on the back, was new to him. The appellant started to go forward
but the people in front of the vehicle did not make way for him to leave. He
noticed that they continued to approach and were holding weapons in the air in
a menacing way. They were 10-15 feet away.

[12]

The appellant testified that he moved his vehicle forward causing the
people in front of him to scatter to the right towards the exit to 135A Street.
The appellant looked to his left and saw that he had what he described as a
clear path to get out. He turned his vehicle to the left and proceeded at a
high rate of speed in a northerly direction through two dimly lit vacant lots
that are immediately adjacent to the parking lot. In cross-examination, he
testified that he hoped everyone would get out of his way.

[13]

The terrain of the vacant lots is uneven. There is a pronounced drop-off
between the sidewalk that runs along 135A Street and the two lots. After
driving through the lots, the appellant turned right to mount and then cross
the sidewalk before proceeding north on 135A Street  a street dedicated for
southbound traffic. The appellant testified that this was the only option I
had to get out of there.

[14]

The appellant testified, as did other witnesses, that the parking lot
was poorly illuminated. There was no light illuminating the vacant lots through
which the appellant travelled.

[15]

Mr. Paterson appears to have been run over by the appellants
vehicle in one of the vacant lots very close to the sidewalk. His body was
substantially impacted by the undercarriage of the appellants truck. He died
of multiple blunt force trauma injuries.

[16]

The appellant testified that he thought he might have struck a tree stump
or a rut as he proceeded through the vacant lots, but denied knowing he had hit
Mr. Paterson. The trial judge rejected the appellants evidence on this
point. He was satisfied beyond a reasonable doubt that the appellant knew he
had struck a pedestrian with his vehicle as he fled the scene.

[17]

After hitting Mr. Paterson, the appellant drove away from the
scene and parked on a residential street about six blocks away. The appellant
had a phone and loaned it to E.H. so she could call a cab.

[18]

The appellant testified that he said to E.H. that they had to return to
the scene to figure this out. He agreed, however, that he did not return to
the scene of the accident nor did he use his phone to contact the police to
identify himself as the driver or call 911 to get emergency assistance for Mr. Paterson.
He said, Im not going to go back exactly to where the empty dark lot was
where the people with pipes and batons were.

[19]

The appellant was arrested about one hour and 20 minutes after the
accident at a location about two blocks away from the scene.

[20]

The evidence of E.H. as to the events that occurred in the parking lot
was not significantly different from that of the appellant. She agreed with a
suggestion put to her in cross-examination that there were a number of people,
possibly as many as 20, in the vicinity of the parking lot when the
confrontation occurred. She testified that the confrontation involved three or
four people including Suzy and Danny, both of whom were drug dealers. She
testified that she owed them money. Danny was holding a lead pipe and was
approaching the vehicle in a threatening fashion. She said she was scared for
her life. The appellant accelerated and turned the truck to the left which
caused Danny and Suzy to scatter. She testified she heard the tires screech and
the car left the parking lot going fast.

[21]

Three other witnesses described what they knew of the circumstances and
the manner in which the appellant drove the truck as he left the parking lot.

[22]

Harley Bellian was driving south on 135A Street when his attention was
drawn to the confrontation in the Legion parking lot. He heard swearing and saw
five people standing a few feet in front of a truck. At first, the truck was
stationary or moving slowly. Then, the engine revved and the driver moved the
truck forward about 6 feet to a point right up on them. This happened three
or four times. Mr. Bellian testified that there were no people standing
behind the truck, and there was nothing impeding the truck from being reversed
away from the confrontation.

[23]

As the truck advanced, the people who were standing in front spread out
a little bit and the driver gunned or floored it and drove onto the grassy
vacant lots. The engine was loud and roaring and the tires were spitting up
grass as the vehicle proceeded up the incline toward the sidewalk. Mr. Bellian
saw the truck hit Mr. Paterson and described a big thumping sound caused
by the impact. The appellant continued to accelerate, crossed the sidewalk and
proceeded down 135A Street further increasing his speed. As the appellants
vehicle entered the roadway, the rear end of the truck fishtailed and made a
skidding sound.

[24]

Lucinda Fiegehen, the common law partner of the deceased, also heard the
engine revving loudly and saw the vehicle accelerate quickly with its tires
spinning through the vacant lots. She testified that it seemed as if the driver
lost control a little bit as the vehicle proceeded over tree stumps and debris
in the lots. The driver then appeared to make a steering correction, floored
it and hit Mr. Paterson. The truck was driven across the sidewalk
narrowly missing a signpost. The back end of the vehicle drifted or swerved
as the vehicle entered the roadway. She described the driver as burning
rubber as he proceeded down the street.

[25]

Douglas Stahlbrand saw the vehicle in the parking lot and heard its
engine revving very loud about five times. There were no other vehicles in
that area of the lot. As the engine revved one last time, the truck all of a
sudden started moving forward full blast, spitting up grass as it went
across the unlit vacant lots. He said people saw it coming and started to run.
The truck bounced over a stump in one of the vacant lots and continued to
bounce across the sidewalk before it struck Mr. Paterson.

[26]

Investigators recovered an axe handle and a piece of 2 x 4 on the ground
in one of the vacant lots.

III. Reasons for Judgment

[27]

In comprehensive Reasons for Judgment (RFJ) indexed as
2017 BCSC 1551, the judge made these factual findings:

[46]      The events and how they occurred are, for the most
part, actually not in any serious dispute. Based upon the evidence adduced at
trial, including the agreed statement of facts and the collision reconstruction
technical report which was prepared by the police and filed as an exhibit, I
find the following:

1)         At
approximately 12:30 a.m., Mr. Griffith was in his truck together with
[E.H.]. They were parked in the northeast portion of the Canadian Legion
parking lot, facing in a north‑north easterly direction.

2)         There
were a number of people in the general vicinity, that is outside the truck.
Included among those were two persons, a male named Danny and a woman named
Suzy. I cannot say with certainty that there were no other persons with them,
as well, but at least those two persons were there.

3)         Some
sort of disagreement was brewing between those two persons and the occupants of
the truck or, most logically, my conclusion is that those persons had some
animosity toward [E.H.].

4)         Those
two persons, or maybe three, outside the truck were making some motions
indicating their annoyance or displeasure. As well, for the purpose of this
analysis, I will accept that at least one of those persons had some type of
stick or pipe that approximated a weapon.

5)         At
some point, Mr. Griffith was aware of the animosity and the friction in
the situation, and made some effort to defuse it. In the course of doing so, he
stepped outside his truck and he went to the rear, where he retrieved a bat
which he then took inside the truck with him.

6)         The
air of confrontation that the persons outside the truck were exhibiting to the
occupants of the vehicle continued. There was clearly a threatening aura about
those persons.

7)         Mr. Griffith
became increasingly concerned with the situation and perceived that these
persons represented a significant threat to him and to the woman in the
vehicle.

8)         In
order to discourage the persons from approaching the vehicle, Mr. Griffith
revved the engine and on at least two occasions made short lurch movements with
the vehicle, moving forward in a way that he thought would hopefully dissuade
these persons from coming further or acting out more aggressively.

9)         When
those measures did not have that effect, Mr. Griffith made a decision to
drive his way out of the problem. He knew that there was an exit on 135A Street
off to his right, but the persons who were constituting the threat were in that
general area.

10)        Mr. Griffith
put the vehicle in motion and moved forward quite aggressively. As he did so,
the persons with whom he had been concerned moved in an easterly direction off
to Mr. Griffiths right, toward the area of the driveway between the
parking lot and the street.

11)        To
avoid hitting those persons as they moved to his right, Mr. Griffith
turned the truck somewhat to the left. As he moved forward, he accelerated and
the trucks speed was substantial.

12)        As
the truck moved forward, it came in contact with the deceased, Mr. Paterson,
specifically the point of contact was on the front of the truck, slightly to
the right, but to the left of centre, that is to the drivers side of centre.

13)        In
the course of the collision with Mr. Paterson, upon first impact, he
initially went up and then came down. As he did so, the truck drove over him.
The police examination of the undercarriage of the truck, together with the
findings of the post‑mortem examination of Mr. Paterson, satisfies
me that his body was substantially impacted by the undercarriage of the truck.
Extensive and, in fact, fatal injuries were inflicted.

14)        In
the vehicles course of travel, it moved in a generally northerly direction
through the vacant lots and over the sidewalk, then entering onto 135A Street.

15)        As
the truck left, Mr. Patersons body came to rest on the concrete driveway
between the sidewalk and 135A Street.

16)        The
injuries that Mr. Paterson sustained and his death were caused by being
struck and run over by the defendants truck.

17)        I am unable to specifically
relate the axe handle and the 2 x 4 board found at the scene to the events that
occurred. They may or may not have had some relevance, but for the purpose of
my analysis, I do not believe they are important. I have accepted that there
were persons menacing the defendant. As for Mr. Paterson, I find no basis
to conclude that he had involved himself in the confrontation at the truck in
any meaningful way, and it is my conclusion that he was essentially a
bystander. He was there because he had gone to see what the problem was and for
no other reason.

[28]

As the judge noted, two issues arose for determination: (1) whether in
all the circumstances, the appellants manner of driving constituted the
offence of criminal negligence causing death or the included offence of
dangerous driving causing death; and (2) given the circumstances under which
the appellant drove away from the scene, whether the Crown had proven the
offence of failing to stop at the scene of an accident knowing that Mr. Paterson
sustained bodily harm in the collision and being reckless as to whether death
would result.

[29]

The judge accurately summarized the position of the defence:

[49]

Mr. Griffith
says that the charges have not been proven. With respect to the driving that
resulted in Mr. Paterson being struck and fatally injured, he says that
the issue is substantially informed by the circumstances in which he found
himself, that he acted out of a necessity to protect himself and [E.H.] from
imminent serious harm, and he invokes the defences of both necessity and self‑defence.

[50]

Mr. Griffith
submits that his conduct was such that he tried to avoid persons who were
present by turning his vehicle to the left, to an area which he says was clear.
The defendant says this is a positive action that he took to avoid a collision
in very limited space, driving a large truck in a very emotionally‑charged
situation. He says he did what he could to avoid striking the people that were
attempting to harm him. He says that while the consequences were tragic, the
path he steered demonstrates that he took action to avoid the people in front
of him and was action that would be expected of a reasonably prudent driver in
those circumstances.

[51]

Mr. Griffith
says it is important to realize that he reasonably believed that he was in
imminent danger, that he was scared for his life, and that having tried to warn
his perceived attackers by revving the engine of the truck and lurching it
forward, in the intensity of the moment and with little time to devise a
strategy, his decision to drive forward as he did was the only reasonable
solution.

[52]

As regards the allegation of hit and run,
it is the position of the defendant that, again, the circumstances in which he
drove from the scene were highly unusual, in that to remain in the face of the
threats and hostility of those present would have been a dangerous and
therefore unreasonable course of conduct. In effect, he contends that the
reason he left as he did was not to avoid responsibility for his role in the
events, but rather that it was necessary for his self‑preservation and
that of [E.H.].

[30]

The judge set out in unobjectionable terms the
actus reus
and
mens
rea
requirements of the offence of criminal negligence and the included
offence of dangerous driving. He noted that the
actus reus
of criminal
negligence is conduct which shows a wanton and reckless disregard for the
safety of others, and the
mens rea
is that the conduct constituted a
marked and substantial departure from the conduct of a reasonably prudent
driver in circumstances where the accused either recognized and ran an obvious
and serious risk or gave no thought to that risk. He noted that the
actus
reus
of dangerous driving is operating a motor vehicle in a manner that is
dangerous to the public, having regard to all the circumstances. The
mens
rea
is whether the dangerous manner of driving was the result of a marked
departure from the standard of care which a reasonable driver would have
exercised in the same circumstances.

[31]

Citing
R. v. Roy
, 2012 SCC 26, the judge correctly noted that it
was incumbent on the Crown to prove that the driving conduct constituted a
marked and substantial departure from the standard of care expected of a
reasonable person
in the accuseds circumstances
: RFJ at para. 57.
He noted that the offence allows for exculpatory defences where a reasonable
person
in the position of the accused
would not have been aware of the
risk or, alternatively, would not have been able to avoid creating the danger:
RFJ at para. 58.

[32]

Citing
Perka v. The Queen
, [1984] 2 S.C.R. 232, he then set out
the criteria underlying the defence of necessity and addressed the defence of
self-defence with reference to s. 34 of the
Code
. The appellant
takes no issue with the judges articulation of the elements of the offences
charged or with the requirements of the two defences in play.

[33]

In addressing the charge of criminal negligence causing death, the judge
said this:

[66]      In the facts at bar, leaving aside for a moment the
defences raised by Mr. Griffith, I am satisfied, beyond a reasonable
doubt, that the manner in which he drove his truck on this occasion was plainly
and clearly a marked and substantial departure from the conduct of a reasonable
driver. To drive his vehicle forward as he did, aggressively and without any
real idea of where he was going or what hazards might lurk there, given the
limited light present in the circumstances, and without looking or taking care
to know where he was going, there was a very real risk that he would encounter
persons. He must be taken to have known that there were other persons in the
area. That is a sensible conclusion based on his obvious knowledge of what was
occurring. It is also a conclusion that arises reasonably from an examination
of the evidence at trial.

[67]      To have driven forward with the speed and force he
did substantially enhanced the risk of his conduct. He had no idea what he
might encounter. As I have noted, it was reasonable in the circumstances to
expect that there might well be other persons in the area he traversed. His
path of travel took him across the sidewalk, also an area where reasonable
prudence and common sense would dictate there might be persons present. He did
so at a speed which greatly reduced any ability he might have to perceive
dangers and to react accordingly.

[68]

The
manner in which he drove was manifestly and egregiously reckless.

[69]

While
such matters are not to be assessed by the outcome, but rather by the conduct,
the great risk he ran is demonstrated by the fact that his vehicle struck and
ran down a man who was present in that lot. The speed and aggressive nature of
the driving in the circumstances significantly aggravated the risk he took.

[70]

With those findings made, I turn now to
examine the defences which have been raised: self‑defence and necessity.
I will consider each in the context of the criminal negligence issue.

[34]

The judge concluded that there was an air of reality to the defence of
necessity. The requirements of the defence are imminent danger or peril, the
absence of a legal alternative to what the accused did, and proportionality
between the harm inflicted and the harm sought to be avoided. For the purposes
of his analysis, the judge was prepared to proceed on the premise that the
appellant faced a situation of imminent peril. On the question of whether there
was a reasonable legal alternative open to the appellant, the judge
characterized the appellants position as dubious. He noted, among other
things, that he and his passenger were secure inside the vehicle and could have
called 911 in order to summon police assistance. In addition, he noted that it
was open to the appellant to back his truck away from the confrontation and
leave the parking lot. Finally, the judge noted that once the appellant was
past the people who were threatening him, there was no need to continue to
travel at a significant rate of speed without regard to the safety of others in
the area. In any event, the judge concluded that the defence failed on the
proportionality requirement. He said this:

[77]

All
of that said, where the defence must, in my view, fail is with respect to the
notion of proportionality. Accepting that Mr. Griffith and [E.H.] were at
risk of being physically assaulted and that there was some risk that harm might
be done to his vehicle, the course of conduct that he chose, to drive quite
blindly, aggressively, and seemingly without any reasonable heed to the
consequences, was so reckless that it cannot be characterized as anything other
than starkly disproportionate to the harm sought to be avoided.

[78]

In the circumstances, I am simply unable
to accept that there is any doubt respecting this aspect of the test.
Accordingly, the defence of necessity cannot be successfully invoked.

[35]

The judge then considered the defence of self-defence. By virtue of
s. 34(1) of the
Code
, a person is not guilty of an offence if: they
believe on reasonable grounds that a threat of force is being made against them
or another person; the act that constitutes the offence is committed for the
purpose of defending or protecting themselves or the other person from that
threat of force;
and the act committed is reasonable in the circumstances
.
Section 34(2) sets out a non-exhaustive list of factors the court must consider
in determining whether the act was reasonable in the circumstances.

[36]

Assuming, without deciding, that the defence of self-defence has
application to a case involving the accidental application of force, the judge
concluded that the conduct of the appellant in driving away from the scene of
the confrontation in the manner he did was not reasonable in the circumstances:

[83]

In
my view, the defence of self‑defence cannot be successfully invoked by Mr. Griffith.
That is because of the disproportionate relationship between the harm with
which he was threatened and the action that he took in response. The
disproportionate relationship between the two renders his action unreasonable
in the extreme.

[84]

A
point which is well established in the jurisprudence of self‑defence is
that while force used in self‑defence cannot be disproportionate to the
threat of assault being met, the assessment will be a fair, large, and tolerant
one. The expression sometimes used is that a person acting to defend himself is
not expected to weigh to a nicety the exact measure of the force he uses.

[85]

However,
it is also clear that there must be practical policy limits to measures that
can be taken in self‑defence. Those most certainly include the
proposition that force which is so recklessly applied in self‑defence as
to be excessive will be unnecessary, and will preclude the party using that force
from the benefit of the defence. I refer here to a decision of the British
Columbia Court of Appeal,
R. v. Kandola
, (1993), 80 C.C.C. (3d) 481.

[86]

In the facts at hand, it is my very
staunch view that the recklessness with which Mr. Griffith acted has that
effect. It disentitles him from having the benefit of the justification of self‑defence.

[37]

In addressing the charge of failing to remain at the scene of an
accident, the judge accepted there was some merit to the position taken by
the defence that it would have been unreasonable and dangerous in the
circumstances for the appellant to have remained at the scene and provided his
particulars immediately after the accident. The judge was not, however,
convinced that this explanation for non-compliance with the requirements of the
Code
absolved the appellant from liability. He analyzed the issue in the
following way:

[95]

The
effect of s. 252 of the
Criminal Code
is to impose upon a driver
who has been involved in an accident, as set out in subsection (1), an
obligation to stop his vehicle, give his name and address, and where any person
has been injured or appears to require assistance, offer assistance.

[96]

The
circumstances at hand are tempered by the concerns that underpin the necessity
defence to which I earlier made reference.

[97]

In
my view, there may be a convergence of the obligation to stop and the
recognition that there may be circumstances where to do that immediately or
forthwith would be practically impossible. In such a situation, the obligation
will be temporarily suspended, but it cannot be that it is thus relieved.
Rather, as a practical matter, it will be incumbent upon a driver in such a
circumstance to comply with his responsibility as soon as reasonably
practicable. The actual circumstances will determine when that will be.

[98]

In
the matter at hand, I will accept that the situation at the scene was, in Mr. Griffiths
mind, such that it would have been unreasonable to stop. Accordingly, I would
not be prepared to find liability for the offence immediately upon his having
left the scene. However, it is my view that the obligation continued and he was
obliged to fulfil the requirements as soon as he reasonably could.

[99]

In
this case, the evidence discloses that after leaving the scene and parking his
vehicle, he took a number of other steps, none of which involved any effort to
meet his obligation. He arranged for a taxi to be called. He placed a telephone
call to his friend. He travelled by taxi back to a location near the scene, but
certainly not to the scene. Once there, he took no direct measures to do any of
the steps that would have gone to fulfil his obligation. When he was arrested,
he was on the street some distance from the collision scene. There is no basis
to conclude that he was making his way in a timely fashion to return to the
scene or otherwise fulfil his obligation.

[100]

As
I have noted, he was taken into custody by the police one hour and 40 minutes
after the collision.

[101]

In
all the circumstances, I conclude that the chaotic situation at the scene which
would constitute a temporary basis for him to be absolved of his responsibility
had passed and that a substantial amount of time had subsequently passed, such
that it is reasonable to conclude that he did not meet his obligation.

[102]

As
regards the matter of intent, notwithstanding the brief and temporary allowance
which I find can be made in the circumstances, it is my view that subsection
(2), the presumption provision, is applicable.

[103]

Accordingly, I find that the Crown has
proven the charge of failing to stop at the scene of the accident.

IV. Grounds of Appeal

[38]

Against this background, the appellant asserts that the judge erred:

1.

In
convicting the appellant of criminal negligence causing death by failing to
properly apply the modified objective
mens rea
test in assessing whether
his actions constituted a marked and substantial departure in a situation of
imminent peril and danger;

2.

Having
proceeded on the premise that the appellant faced a situation of imminent peril,
in concluding that there were other legal alternatives to the course of conduct
he determined to pursue;

3.

In
concluding that the appellants conduct was disproportionate to the harm he
sought to avoid;

4.

In
rejecting the defence of self-defence (or defence of another) without
considering and weighing the factors set out in s. 34(2) of the
Code
;

5.

In not
properly applying the test set out in
R. v. W.(D.)
; and

6.

In
convicting the appellant of failing to stop at the scene of an accident.

[39]

The first five grounds of appeal relate to the conviction for criminal
negligence causing death. The sixth ground of appeal relates to the conviction
for failing to stop at the scene of an accident.

V. Analysis

1. Grounds of Appeal Relating to Criminal Negligence Causing Death

[40]

I see no merit in the first ground of appeal. Read as a whole, the
reasons for judgment leave no room for doubt that the judge understood his
obligation to evaluate the fault component of the offence of criminal
negligence from the perspective of a reasonable person
in the accuseds
circumstances
.

[41]

As the judge recognized, the resolution of the
mens rea
issue
turned on the availability of the defences of necessity and self-defence. The
question was whether a reasonable person in the appellants situation could and
would have done something to avoid creating the danger:
R. v. Beatty
,
2008 SCC 5 at para. 37. If, considering the surrounding circumstances, the
appellants conduct was neither excused (necessity) nor justified
(self-defence), the inference of fault could be drawn from the manner of
driving.

[42]

The judge clearly recognized that the fault element of criminal
negligence could only be established following a consideration of the
surrounding circumstances, upon which the availability of the defences likewise
turned. Although he momentarily [left] aside the defences when characterizing
the manner of driving as a marked and substantial departure from the standard
of a reasonable person, he clearly appreciated their significance to the issue:
RFJ at para. 66. He then turned to consider the defences, rejected both,
and concluded that the fault element was established. I see no error in the
judges approach to this issue.

[43]

Having found that the appellant could have done any number of things to
avoid creating the danger and that his response to the threat of force was
starkly disproportionate and unreasonable in the extreme, it was open to
the judge to conclude the appellants conduct was a marked and substantial
departure from the standard of care a reasonable person would have exercised in
the same circumstances. Indeed, I do not see how the judge could have come to
any other conclusion. Despite the existence of other reasonable options that
would have avoided courting the risk, the appellant suddenly drove off-road at
a high rate of speed into a dimly lit area knowing that pedestrians were
present in the area.

[44]

Although the appellants counsel strenuously suggested otherwise, the
arguments underlying the second and third grounds of appeal are, in fact,
rooted in an attack on the factual findings of the trial judge.

[45]

Without asserting palpable and overriding error, the appellant argues in
relation to the defence of necessity that the judge: (1) could not reasonably
have concluded there were reasonable legal alternatives open to him in the
circumstances; and (2) could not reasonably have concluded that the risk he
assumed by blindly driving away from the scene, heedless of the consequences,
was starkly disproportionate to the harm he sought to avoid.

[46]

Without asserting palpable and overriding error, the appellant argues in
relation to the defence of self-defence (or defence of another) that the
appellants conduct was reasonable in the circumstances.

[47]

In my view, the appellants arguments recycle factual disputes litigated
and lost in the trial court. The conclusions that the appellant seeks to impugn
on appeal are heavily fact-laden and entitled to deference:
R. v. Rempel
,
2015 ABCA 96 at para. 16;
R. v. Power
, 2016 SKCA 29 at para. 59,
leave to appeal refd [2016] S.C.C.A. No. 193. Put simply, it is not open
to this Court to retry the case and substitute its findings for those of the
trial judge unless it is shown that the findings made below are the product of
palpable and overriding error. The appellant has not met that standard.

[48]

The appellant asserts in his fourth ground of appeal that in addressing
the defence of self-defence and whether the appellants conduct was reasonable
in the circumstances, the judge erred by failing to consider and weigh the
factors set out in s. 34(2) of the
Code
. Specifically, the
appellant submits the judge failed to consider: (1) the group context in which
the threat of force arose; and (2) what E.H. told him about her indebtedness to
members of the group and, by inference, their motivation for attacking her.

[49]

I cannot give effect to this ground of appeal. The judge was alive to
the group nature of the threats and appreciated that the appellant knew the
group was hostile towards E.H. before he fled the scene: RFJ at paras. 37-41;
46(2)-(7). Reading the reasons as a whole, I have no doubt the judge considered
these factors, which are reflected in ss. 34(2)(a), (b), (d) and (f) of
the
Code
, in determining whether the appellants act was reasonable in
the circumstances.

[50]

In his fifth ground of appeal, the appellant asserts that the judge
erred by not properly applying the test set out in
W.(D.).
The point was
not developed in the appellants factum or in oral argument, but neither was it
formally abandoned. I see no merit in this ground.

[51]

With one exception, the essential evidence in this case was not in
serious dispute. The judge was not called upon to make factual findings from
evidence that gave rise to diametrically opposed versions of the critical
events. On the charge of criminal negligence, the judge had to determine, from
largely undisputed evidence, whether the appellants driving demonstrated
wanton or reckless disregard for the lives or safety of other persons and
whether it represented a marked and substantial departure from the standard of
care expected of a reasonable driver in the circumstances. The judge was
obliged to apply a modified objective test to the fault requirement. Acceptance
of the appellants testimony, including his subjective appreciation of what he
thought he needed to do to extricate himself and his passenger from the
confrontation, would not necessarily lead to an acquittal.

[52]

The exception arose in the context of the charge of failing to stop at
the scene of an accident. To convict on that offence, it was necessary for the
judge to find beyond a reasonable doubt that the appellant knew he had struck Mr. Patterson
and caused bodily harm. The appellant denied knowing this. He was disbelieved.
In resolving this factual dispute the judge applied the
W.(D.)
framework.
I see no error in the judges approach to this issue.

2. Ground of Appeal Relating to Failing to Stop at the Scene

[53]

For convenience, the relevant statutory provisions are set out below:

Failure to stop at scene of accident

252

(1)
Every person commits an offence who has
the care, charge or control of a vehicle, vessel or aircraft that is involved
in an accident with

(a)
another person,

(b)
a vehicle, vessel or
aircraft, or

(c)
in the case of a
vehicle, cattle in the charge of another person,

and with intent to escape civil or criminal liability fails
to stop the vehicle, vessel or, if possible, the aircraft, give his or her name
and address and, where any person has been injured or appears to require
assistance, offer assistance.



Offence involving bodily harm or death

(1.3)
Every person who commits an offence under
subsection (1) is guilty of an indictable offence and liable to imprisonment
for life if



(b)
the person knows that
bodily harm has been caused to another person involved in the accident and is
reckless as to whether the death of the other person results from that bodily
harm, and the death of that other person so results.

Evidence

(2)
In proceedings under
subsection (1), evidence that an accused failed to stop his vehicle, vessel or,
where possible, his aircraft, as the case may be, offer assistance where any
person has been injured or appears to require assistance and give his name and
address is, in the absence of evidence to the contrary, proof of an intent to
escape civil or criminal liability.

[54]

I note that s. 252 was repealed and replaced on December 18, 2018:
An
Act to amend the Criminal Code (offences relating to conveyances) and to make
consequential amendments to other Acts
, S.C. 2018 c. 21, s. 14 [
Amending
Act
]. Section 15 of the
Amending Act
adds the offence of failing to
stop after an accident as s. 320.16(1) of the
Code
. To summarize,
the new provisions provide that everyone commits an offence who operates a
conveyance and who at the time of operating the conveyance knows that, or is reckless
as to whether, the conveyance has been involved in an accident and who fails,
without
reasonable excuse
, to stop, give their name and address and, if any person
has been injured or appears to require assistance, offer assistance. Separate
offences with enhanced penalty provisions apply where a person fails to comply
with the requirements of s. 320.16(1) knowing, or being reckless as to
whether, the accident resulted in bodily harm or death: ss. 320.16(2) and
(3); ss. 320.19(5), 320.2 and 320.21.

[55]

It is common ground that the appellant did not comply with any of the
requirements of s. 252(1) when the accident occurred. He said he did not
do so out of fear. The judge accepted that, in the appellants mind, it was
unreasonable to stop immediately after the accident. He was not prepared to
find the appellant liable for the offence immediately upon his having left the
scene. The issue was whether it was nonetheless open to the judge on the
wording of s. 252(1) to conclude that the appellant failed to meet his
statutory obligations
with intent to escape civil or criminal liability
.

[56]

The judge held that the statutory obligations imposed by s. 252(1)
may temporarily be suspended when immediate compliance is practically
impossible, but that the obligations are not thus relieved and must be
discharged as soon as reasonably practicable: RFJ at para. 97.

[57]

Having characterized the offence as a continuing one, the judge found
that the appellant did nothing to comply with his statutory duties, including
long after any reasonable justification for failing to do so had passed. He
thus rejected the appellants explanation for non-compliance with his statutory
obligations. Having done so, and in the absence of any other evidence to the
contrary, the judge relied on the presumption in s. 252(2) to conclude
that the appellant had failed to comply with his obligations with intent to
escape civil or criminal liability.

[58]

In his factum, the entirety of the appellants argument on this point is
expressed in this single paragraph:

The Learned Trial Judge was in
error in determining the Appellants obligation continued and he was obliged to
fulfil the requirements as soon as he reasonably could. The Crown had not
proven beyond a reasonable doubt the accuseds intent had changed from
self-preservation, to an intent to avoid liability. Had that been the
Appellants intent, he would not have returned to within a block of the
incident.

The appellant cited no authority for the proposition that
the offence is not a continuing one.

[59]

The position of the appellant on this point shifted considerably in oral
argument. He conceded the judge properly instructed himself in law at paragraph
97 of the Reasons for Judgment. Having made this concession, the appellant
refocused his argument, submitting that there was no evidence upon which the
judge could reasonably have found there was an opportune moment, between the
accident and his arrest, for him to return to the scene and comply with his
statutory obligations  including by giving his name and address. He submits
the judge erroneously relied on the presumption to find that he did not comply
with his statutory obligations with intent to escape civil or criminal
liability.

[60]

The Crown argued that the judge was correct in interpreting s. 252(1)
as imposing upon drivers involved in accidents a continuing obligation to meet
the requirements of the provision as soon as reasonably possible in cases where
immediate compliance is impracticable. In support of its position, the Crown
cited
R. v. Maxie
, 2013 SKQB 451 at paras. 91-92, affd on other
grounds 2014 SKCA 103.

[61]

In light of the concession made by the appellant in oral argument, it is
unnecessary to resolve whether the judge properly interpreted the scope of the
provision. Indeed, it would be unwise to do so in circumstances where the
section has been repealed and recast, the point was not fully argued, and
addressing it may have implications for the current provision, the
interpretation of which is best left for another day.

[62]

In response to the argument the appellant pursued in relation to this
ground, the Crown makes two points. First, the Crown submits that the appellant
is simply rehashing factual arguments that were made and rejected at trial.
Second, in response to the appellants argument that the judge erred in relying
on the presumption of intent given his evidence to the contrary  that he did
not stay at or return to the scene out of fear  the Crown reminds the Court
that evidence rejected or disbelieved is not evidence to the contrary within
the meaning of s. 252(2):
R. v. K.J.F.
, 2009 BCCA 344 at para. 19.
I agree with the Crown on both points.

[63]

Assuming, without deciding, that the offence under former s. 252 is
a continuing one, it was open to the judge to conclude that the appellant could
have returned to the scene and complied with his statutory obligations very
shortly after the accident. As the appellant does not suggest that this
conclusion is the product of palpable and overriding error, there is no basis
upon which this Court could properly interfere with what amounts to a factual
finding.

[64]

With respect to the appellants second point, that the judge erred in
relying on the presumption, the judge rejected his explanation for failing to
return to the scene and meet what then remained of his statutory obligations:
RFJ at paras. 99-101. This constituted rejection of the evidence to the
contrary sought to be relied on by the appellant. As there was no other basis
upon which the appellant sought to justify the failure to comply with his statutory
obligations, there was no evidence to the contrary. In the circumstances, the
judge did not err in relying on the statutory presumption in convicting the
appellant of the offence charged.

VI. Conclusion

[65]

For the foregoing reasons, I would dismiss the appeal.

The Honourable Mr. Justice Fitch

I AGREE:

The
Honourable Chief Justice Bauman

I AGREE:

The Honourable Mr. Justice Hunter


